Citation Nr: 1236783	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-32 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to an initial rating higher than 30 percent for bilateral hand tremors.

3.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right knee.	

4.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the left knee.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty with the Navy from May 1989 to March 1993 and from February 1997 to February 2006.  The Veteran also served in the Georgia Army National Guard from 1993 to 1996 with periods of active duty for training and inactive duty training.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in October 2007 and in February 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim of service connection for a left ear hearing loss disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Before May 26, 2011, the bilateral hand tremors were manifested by mild functional limitations; from May 26, 2011, the bilateral hand tremors are manifested by moderate functional limitations in each hand. 

2.  During the appeal period, degenerative joint disease of the right knee has been manifested by X-ray evidence of degenerative changes and full extension and flexion.

3.  During the appeal period, degenerative joint disease of the left knee has been manifested by X-ray evidence of degenerative changes and full extension and flexion. 






CONCLUSIONS OF LAW

1.  During the appeal period, before May 26, 2011, the criteria for a rating higher than 30 for bilateral hand tremors were not met; from May 26, 2011, the criteria for a 30 rating for the right hand and a 20 percent rating for the left hand tremors have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.124a, Diagnostic Codes 8004, 8515, 8516 (2011). 
 
2.  During the appeal period, the criteria for an initial rating higher than 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).

3.  During the appeal period, the criteria for an initial rating higher than 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

On the initial rating claims, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 


Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in March 2007, on the underlying claims of service connection.  Where, as here, the claims have been granted and the initial ratings assigned, the claims have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose of the notice has been fulfilled.  

Once a claim has been substantiated, the filing of a notice of disagreement with the RO's decision as to the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dingess, at 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  

The Veteran was afforded VA examinations in April 2007 and May 2011.  As the reports of the VA examinations include a review of the medical history and describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, the VA examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims are required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.





VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating Bilateral Hand Tremors

The bilateral hand tremors are rated 30 percent under Diagnostic Code 8004.  Under Diagnostic Code 8004, there is no rating higher than 30 percent. 


Other potentially applicable Diagnostic Codes are the Diagnostic Codes, pertaining to peripheral neuropathy of the upper extremities.  

Peripheral neuropathy of the upper extremities may be rated under either  Diagnostic Code 8515 (median nerve) or 8516 (ulnar nerve).  

Under either Diagnostic Code 8515 (median nerve) or 8516 (ulnar nerve), the criterion for a 10 percent rating is mild incomplete paralysis of either extremity.  The criterion for a 20 percent rating is moderate incomplete paralysis of the minor extremity.  The criterion for a 30 percent rating is moderate incomplete paralysis of the major extremity.  


Under Diagnostic Code 8515, the criterion for a 40 percent rating is severe incomplete paralysis of the minor extremity, and the criterion for a 50 percent rating is severe incomplete paralysis of the major extremity. 

Under Diagnostic Code 8516, the criterion for a 30 percent rating is severe incomplete paralysis of the minor extremity, and the criterion for a 40 percent rating is severe incomplete paralysis of the major extremity. 

Facts 

On VA examination in April 2007, the Veteran indicated that he did not take medication for his tremors.  The Veteran stated that he had tremors with the use his hands, including writing, but he was still able to write and do fine motor skills but it was annoying.  He denied pain or weakness.  

On physical examination, the bilateral hands had normal grip strength and sensation in all the fingers.  Muscle strength and tone were normal without atrophy.  There was no evidence of any tremor at rest.  The Veteran easily dressed and undressed. When he held a pen and wrote, mild tremors were noted.  

On neurological evaluation, the deep tendon reflexes were 2+ and symmetrical.  Sensation was intact.  The impression was hand tremors most likely intention tremors with mild functional limitation.

On VA examination on May 26, 2011, the Veteran described hand tremors when sitting still or with fine motor activities.  He had not missed work in the past year due to his hands.  He was unable to lift more than 50 pounds.  He had difficulty opening jars at times, writing, buttoning clothing, and picking up small objects.  






On physical examination, the hands had normal grip strength and sensation.  There was no muscle atrophy and muscle tone was normal tone.  Tremors were noted at rest and with activity.  The range of motion of the hands, fingers, and wrists were normal.  Finger strength was 5 of 5, except for the right index finger which was 4 of 5.  

Analysis

Before May 26, 2011, the Veteran had mild functional limitations with fine motor activities.  He had no tremors at rest, but he had tremors with the use his hands, including writing, but he was still able to write and do fine motor skills.  The pertinent findings were normal grip strength and sensation in all the fingers.  Muscle strength and tone were normal without atrophy.  The Veteran easily dressed and undressed.  Under Diagnostic Code 8004, there is no rating higher than a 30 percent rating. 

As for a rating under either Diagnostic Code 8515 or 8516, the findings equated to mild incomplete paralysis of each upper extremity or a 10 percent rating for each extremity.  The combined rating of 10 percent for each upper extremity is 20 percent with the bilateral factor and rating each hand under either Diagnostic Code 8515 or 8516 does not result in a rating higher than 30 percent.  38 C.F.R. § 4.25.  

On VA examination on May 26, 2011, the Veteran described hand tremors when sitting still or with fine motor activities.  He was unable to lift more than 50 pounds.  He had difficulty opening jars at times, writing, buttoning clothing, and picking up small objects.  

On physical examination, the hands had normal grip strength and sensation.  There was no muscle atrophy and muscle tone was normal tone.  Tremors were noted at rest and with activity.  




The range of motion of the hands, fingers, and wrists were normal.  Finger strength was 5 of 5, except for the right index finger which was 4 of 5.  As previously explained, under Diagnostic Code 8004, there is no rating higher than a 30 percent rating. 

As for a rating under either Diagnostic Code 8515 or 8516, the Veteran had hand tremors at rest and with fine motor activities, and he had difficulty opening jars, writing, buttoning clothing, and picking up small objects, which is evidence of an increase in disability since the Veteran was examined in 2007, and the findings more nearly approximate moderate incomplete paralysis of each upper extremity.  And moderate incomplete paralysis of the major upper extremity is rated 30 percent, and moderate incomplete paralysis of the minor upper extremity is rated 20 percent.  The combined rating of 30 percent and 20 percent, applying the bilateral factor, is 50 percent, which is higher than the 30 percent rating under Diagnostic Code 8004. 38 C.F.R. § 4.25.  

For the above reasons, the Board has assigned staged ratings as described. 

The findings however do not more approximate or equate to severe incomplete paralysis of each upper extremity under either Diagnostic Code 8515 or 8516.  And preponderance of the evidence is against any higher ratings during the period of the appeal. 

Rating the Knees

The right and left knees are currently each rated 10 percent under Diagnostic Code 5010 for traumatic arthritis.  Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under Diagnostic Code 5003. Under Diagnostic Code 5003, degenerative changes established by X-ray are rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.   




When the specific joint involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension). 

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees. The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees. 

Under Diagnostic Code 5261, the criterion for a 10 percent rating is extension limited to 10 degrees. The criterion for the next higher rating, 20 percent, is extension limited to 15 degrees.  

Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Separate ratings may be assigned for limitation of flexion and for extension. VAOPGCPREC 9-04 (September 17, 2004). 

Another potentially applicable Diagnostic Code is Diagnostic Code 5257. 

Under Diagnostic Code 5257, the criterion for 10 percent rating is slight recurrent subluxation or lateral instability. The criterion for a 20 percent rating is moderate recurrent subluxation or lateral instability.

In rating a disability of the musculoskeletal system, the following factors are for consideration. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. 


Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45; DeLuca, 8 Vet. App. at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered. The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Facts

On VA examination in April 2007, the Veteran complained of bilateral knee pain, fatigue, weakness, stiffness, and mild swelling.  He denied locking.  He stated that his knees felt unstable about once a month, but he had not fallen.  He described flare- ups, associated with prolonged sitting or standing which was relieved with rest.  He had not lost any time from work as a result of flare-ups.  He occasionally wore knee braces and his disabilities did not interfere with activities of daily living.  

On physical examination, the knees were tender to palpation and there crepitus with range of motion.  There was no evidence of joint laxity or instability.  There were no deformities of either knee.  The McMurray, Lachman, and drawer tests were negative, and muscle strength was 5 of 5.  The range of motion for each knee was flexion from 0 to 140 degrees and extension to 0 degrees with pain at the end points.  There was no change with repetitive movement.  There was no evidence of instability, weakness, or incoordination.  X-rays showed degenerative changes.



On VA examination in May 2011, the Veteran complained of constant knee pain and swelling.  He denied any locking, but not instability.  He reported some limitation of function at work and with activities of daily living.  He stated that he was unable to walk more than 15 to 20 minutes or to stand more than 15 minutes.  He worked as boiler operator and he had only missed two days work over the last year. 

On physical examination, there was pain to palpation of the knees.  There was crepitus and mild edema.  There was no evidence of joint instability and Drawer signs were negative.  For each knee flexion was from 0 to 140 degrees and extension was to 0 with pain at the end points.  There was no change of findings with three repetitions.  There was no additional limitation due to pain, fatigue, weakness, or lack of endurance with repetition.

Analysis

On VA examinations in April 2007 and in May 2011, for each knee flexion was from 0 to 140 degrees and extension was to 0 degrees.  There was pain at end points.  There was no fatigue, weakness, lack of endurance, effusion, or locking of either knee.  

Flexion to 140 degrees with pain at the end point does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a separate compensable rating for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.  

Extension to 0 degrees does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a separate compensable rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 


While the Veteran did experience pain at the end of the ranges of motion, the pain did not rise to the level of flexion limited to 45 degrees or extension limited to 10 degrees.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). 

In the absence of evidence of recurrent subluxation or instability, the findings do not more nearly approximate or equate to slight recurrent subluxation or lateral instability, the criterion for a separate rating under Diagnostic Code 5257. 

The assigned 10 percent rating for each knee is the minimum compensable rating for a knee disability.  38 C.F.R. § 4.59. 

As the preponderance of the evidence is against the claims for initial ratings higher than 10 percent each for right and left knee disability, the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b). And staged ratings are not warranted at any time during the period of the appeal. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1)  in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 




If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria under Diagnostic Codes 5010, 5003, 5260, 5261, and 5257 reasonably describe the disability levels and the Veteran's symptomatology, including pain, swelling, and instability. In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule. Therefore consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.

Consequently, referral for extraschedular consideration for the service-connected left knee disabilities is not required under 38 C.F.R. § 3.321(b)(1). 

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised the claim for a total disabled rating for compensation based on individual unemployability and the claim is not reasonably raised by the record as of the last VA examination the Veteran was employed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).

      (The Order follows on the next page.). 






ORDER

Before May 26, 2011, an initial rating higher than 30 for bilateral hand tremors is denied.  

From May 26, 2011, an initial separate rating of 30 percent for the right hand tremor and an initial separate rating of 20 percent for the left hand tremors is granted, subject to the law and regulations, governing the award of monetary benefits.

An initial rating higher than 10 percent for degenerative joint disease of the right knee is denied.

An initial rating higher than 10 percent for degenerative joint disease of the left knee is denied. 


REMAND 

On the claim of service connection for a left ear hearing loss, the Veteran states that an artillery simulator went off within five feet of his left ear, when he was with the Georgia National Guard.  

In May 1993, two months after his separation from his first period of active duty, on enlistment in Georgia Army National Guard, a left ear hearing loss disability under 38 C.F.R. § 3.385 was shown. 

As it is not clear whether the Veteran had status as a Veteran while with the National Guard, the case is REMANDED for the following action:





1.  Request from the Georgia Army National Guard the Veteran's personnel file and documentation of any period of active duty for training from 1993 to 1996 and whether the periods of active duty for training were authorized federal service as shown by any orders or payroll records. 

2.  After the requested development is completed, adjudicate the claim of service connection for a left ear hearing loss disability, including whether hearing loss shown on enlisted examination for the National Guard in May 1993 was evidence of a pre-existing hearing loss, and, if so, consider aggravation of the pre-existing condition during the Veteran's second period of active duty beginning in 1996.  If the benefit is denied, then provide the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


